 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   SHAUNDELLE DIAL,                               Case No. 1:18-cv-00679-JDP
12                      Plaintiff,                  FINDINGS AND RECOMMENDATIONS THAT
                                                    THE COURT DISMISS THE CASE FOR
13          v.                                      PLAINTIFF’S FAILURE TO PROSECUTE
14   ANDRE MATEVOUSION, et al.,                     ORDER TO ASSIGN CASE TO DISTRICT
                                                    COURT JUDGE
15                      Defendants.
16                                                  FOURTEEN-DAY DEADLINE

17

18          Plaintiff is a federal prisoner proceeding without counsel in this civil rights action
19   brought under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
20   (1971). On July 26, 2018, the court issued an order granting plaintiff’s application to proceed in
21   forma pauperis. ECF No. 19. On August 8, 2018, that order was returned to the court as
22   undeliverable with the following notation: “Undeliverable, Not Deliverable as Addressed,
23   Unable to Forward.”
24          Plaintiff has an obligation to keep the court apprised of his current address. Local Rule
25   183(b) provides, “If mail directed to a plaintiff in propria persona by the Clerk is returned by
26   the U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties within
27   sixty-three (63) days thereafter of a current address, the Court may dismiss the action without
28
                                                      1
 1    prejudice for failure to prosecute.” Under Local Rule 183(b), plaintiff’s notice of address

 2    change was due by October 10, 2018, but he failed to file one. Accordingly, the court will

 3    recommend dismissal without prejudice.

 4            Order

 5             The clerk of court is directed to assign this case to a district judge who will review the

 6    findings and recommendations.

 7            Findings and Recommendations

 8             The court recommends that the case be dismissed without prejudice for plaintiff’s failure

 9    to prosecute under Local Rule 183(b).

10            The undersigned submits the findings and recommendations to the district judge

11    presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

12    Practice for the United States District Court, Eastern District of California. Within 14 days of

13    the service of the findings and recommendations, plaintiff may file written objections to the

14    findings and recommendations with the court and serve a copy on all parties. That document

15    should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

16    district judge will review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

17    Plaintiff’s failure to file objections within the specified time may result in the waiver of rights

18    on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

19
     IT IS SO ORDERED.
20
21
     Dated:     November 1, 2018
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
